Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-12 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 7, Byrne et al. (US 8,358,596) (figures 1, 2 and 11) disclose a communication device (32) comprising: a Bluetooth interface; a Wi-Fi interface (WLAN) (31a-c) (column 3, lines 1-13); a processor (1800); and a memory that stores computer-readable instructions therein to communicate with other electronic devices (column 2, lines 34-67). And Kakani (US 9,838,828) (figure 1) disclose a printer (110) configured to connect with a communication device (102) through Wi-Fi interface (column 3, line 46 – column 4, line 57). However, Byrne et al. and Kakani fail to further disclose the printer above wherein the computer-readable instructions, when executed by the processor, cause the printer to perform: executing a wireless communication by using the Bluetooth interface; receiving, from a communication device, first wireless setting information for the printer to belong to a first wireless network to which an access point currently belongs; changing a state of the printer to a communication-enabled state that is capable of executing a communication of object data with the communication device via the access point by using the Wi-Fi interface; and executing a communication of object data with the communication device via the access point by using the Wi-Fi interface.
Claims 2-6 and 8-12 are allowable for being dependent on claims 1 and 7, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,674,341; 10,492,051; 10/123,193 and U.S. Patent Application No. 16/358,196 (now U.S. Patent No. 10,863,583) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645